Order affirmed, with ten dollars costs and disbursements.
Per Curiam:
Both in the Special Term and in this court this motion called for the exercise of discretion. We consider that the delay which has already occurred and which is almost certain to occur in the future if the additional defendant is brought in, justified the order made in the exercise of discretion by the Special Term and affirm the order. We do not pass upon the question whether in the case of a recovery against the Lincoln-Alliance Bank and Trust Company and payment, such bank will have a right of action over against the Union Trust Company. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.